Filed 7/19/22 In re D.L. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re D.L., a Person Coming                                   2d Juv. No. B312279
Under the Juvenile Court Law.                               (Super. Ct. No. MJ24220)
                                                              (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

D.L.,

     Defendant and Appellant.


       D.L. appeals from the judgment entered after the juvenile
court found true a petition’s allegations that he had committed
the following crimes: count 2 – attempted murder with personal
discharge of a firearm (Pen. Code, §§ 664, 187, subd. (a),
12022.53, subd. (c));1 count 3 – second degree robbery with
personal use of a firearm (§§ 211, 212.5, 12022.5, subd. (a)); and

         1   All statutory references are to the Penal Code.
count 7 – another second degree robbery during which a principal
was armed with a firearm (§ 12022, subd. (a)(1)). G.T. was the
victim in counts 2 and 3. Count 7 named a different victim. In
an earlier, separately filed petition, the court found true an
allegation that appellant had committed felony vandalism (§
594).
       At the disposition hearing on both petitions, the juvenile
court ordered appellant to be “placed at Dorothy [S.] Kirby
Center for a minimum of one year.” The court set appellant’s
maximum term of confinement at 31 years, including 27 years on
count 2 (attempted murder) plus a consecutive two-year term on
count 3 (robbery).
       Appellant contends that section 654 prohibits punishment
on both counts 2 and 3 because “the facts . . . establish that [he]
must have had one, single intent in carrying out” the crimes
against G.T. In addition, appellant claims that the juvenile court
erroneously failed to award predisposition custody credit for the
time he had spent at home in an electronic monitoring program.
We affirm.
                  Facts Underlying Counts 2 and 3
       G.T. was working at a smoke shop. Appellant and another
male entered the store. Appellant “ran fast” toward G.T.
Appellant “was holding [a] firearm with his right hand
brandishing the weapon.” He pointed the gun at G.T.’s chest and
said, “‘Open the register. Give me the money.’” Appellant fired
the gun. The bullet missed G.T. by about two inches.
       G.T. opened the cash register, and appellant’s accomplice
began taking money from the register. The accomplice told
appellant not to fire the gun again because G.T. had opened the
register. But appellant “tried to shoot [G.T.] one more time.” He




                                 2
“pull[ed] the slide back on the gun,” and a bullet was “ejected
from the firearm.” “[H]e reloaded the gun,” pointed it at G.T.’s
chest, and pulled the trigger again. G.T. saw “the gunman’s
finger pushing down on the trigger.” But the gun “was jammed”
and would not fire. G.T. heard a “clicking noise” coming from the
firearm. After taking about $2,000 from the register, appellant
and his accomplice left the store.
           Section 654 Does Not Bar Punishment for Both
           the Attempted Murder and the Robbery of G.T.
       “Section 654 prohibits multiple punishment for a single act
that violates different provisions of law.” (People v. Mitchell
(2016) 4 Cal.App.5th 349, 352.) “‘“Section 654 has been applied
not only where there was but one ‘act’ in the ordinary sense . . .
but also where a course of conduct violated more than one statute
and the problem was whether it comprised a divisible transaction
which could be punished under more than one statute within the
meaning of section 654.” [Citation.] [¶] Whether a course of
criminal conduct is divisible and therefore gives rise to more than
one act within the meaning of section 654 depends on the intent
and objective of the actor. If all of the offenses were incident to
one objective, the defendant may be punished for any one of such
offenses but not for more than one.’” (People v. Rodriguez (2009)
47 Cal.4th 501, 507.)
       “‘The question whether . . . section 654 is factually
applicable to a given series of offenses is for the trial court, and
the law gives the trial court broad latitude in making this
determination. Its findings on this question must be upheld on
appeal if there is any substantial evidence to support them.’
[Citation.] . . . ‘“We must ‘view the evidence in a light most
favorable to the respondent and presume in support of the




                                 3
[sentencing] order the existence of every fact the trier could
reasonably deduce from the evidence. . . .’”’” (People v.
Tarris (2009) 180 Cal.App.4th 612, 626-627.)
       The juvenile court stated that section 654 would have
applied had appellant “not pulled the trigger a second and/or
third time . . . but because he . . . pulled the trigger . . . at least a
second time that . . . takes it out of the 654 realm.” Substantial
evidence supports the juvenile court’s determination. People
v. Nguyen (1988) 204 Cal.App.3d 181 is directly on point. There,
the defendant and his accomplice committed an armed robbery of
a market. “While Nguyen remained at the store’s till, his crime
partner took the [store clerk] into a back room, relieved him of his
valuables, and then forced him to lie on the floor in an obvious
attempt to forestall any resistance. Only after the clerk assumed
that position did Nguyen’s accomplice shoot him.” (Id. at p. 190.)
The trial court imposed consecutive sentences for robbery and
attempted murder. Nguyen claimed that the consecutive
sentences violated section 654 “because the facts suggest the
clerk was shot in order to eliminate him as a witness or to
facilitate the assailants’ escape.” (Nguyen, at p. 191.) The
appellate court disagreed: “This act [of shooting the clerk]
constituted an example of gratuitous violence against a helpless
and unresisting victim which has traditionally been viewed as
not ‘incidental’ to robbery for purposes of Penal Code section
654.” (Id. at p. 190.)
       Here, as in Nguyen, G.T. was “a helpless and unresisting
victim.” (Nguyen, supra, 204 Cal.App.3d at p. 190.) He opened
the cash register and permitted appellant’s accomplice to take
money from the register. The accomplice told appellant not to
fire the gun again because G.T. was being cooperative.




                                   4
Nevertheless, appellant reloaded the gun, pointed it at G.T.’s
chest, and pulled the trigger. Appellant probably would have
killed G.T. had the gun not jammed. “It is one thing to commit a
criminal act in order to accomplish another; Penal Code section
654 applies there. But that section cannot, and should not,
be stretched to cover gratuitous violence or other criminal acts far
beyond those reasonably necessary to accomplish the original
offense. Once robbers have neutralized any potential resistance
by the victims, an assault or attempt to murder to facilitate a
safe escape, evade prosecution, or for no reason at all, may be
found by the trier of fact to have been done for an independent
reason.” (Id. at p. 191.)
        Appellant claims that, in view of “a record that firmly
establishes [his] lifelong history of mental health problems, and a
relatively low I.Q., the facts underlying [counts 2 and 3] . . .
establish that [he] must have had one, single intent in carrying
out both [the robbery and the attempted murder].” But nothing
in the record shows that, because of his mental health problems
and low I.Q., appellant was incapable of harboring separate
intents for these offenses.
         Appellant Is Not Entitled to Custody Credit for Time
        Spent at Home While Subject to Electronic Monitoring
        The juvenile court awarded appellant credit for 575 days of
predisposition custody. The People concede, “[T]he court’s award
. . . apparently contemplated [appellant’s] physical detention time
but not appellant’s prior home detention” in an electronic
monitoring program. Appellant “requests that [this] Court find
the failure to award him electronic monitoring predisposition
custody credits is an unjust reading of the juvenile law.”




                                 5
      Based on In re Lorenzo L. (2008) 163 Cal.App.4th 1076,
appellant acknowledges that “[m]inors are currently not entitled
to custody credits for time spent at home on electronic
monitoring.” In Lorenzo L. “[t]he minor contend[ed] the juvenile
court erred by failing to award him predispositional credit for 28
days he spent in an electronic monitoring program at his
residence.” (Id. at p. 1079.) The appellate court noted that a
minor “‘is entitled to credit against subsequent physical
confinement only for earlier physical confinement. . . .’” (Ibid.)
The court held, “Because the minor’s electronic monitoring was
not physical confinement, it does not entitle him to credit against
his subsequent confinement.” (Id. at p. 1080.) We find the
reasoning of Lorenzo L. persuasive and decline appellant’s
invitation to disagree with it.
                              Disposition
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                                 YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                                 6
                   Lisa M. Strassner, Judge

             Superior Court County of Los Angeles

                ______________________________

     Courtney M. Selan, under appointment by the Court of
Appeal, for Defendant and Appellant.

       Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Roberta D. Davis, David E. Madeo,
Viet Nguyen, Deputy Attorneys General, for Plaintiff and
Respondent.